Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Navigation module configured to .. in claims 1 and 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “navigation module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of identifying the one or more skylights or ceiling lights or other claimed limitations. There is no disclosure of any particular structure, either explicitly or inherently, to perform said function. The use of the term “navigation” is not adequate structure for performing the change in operation because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “navigation” refers to without a human intervention can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of identifying the skylight and ceiling light. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 2-16, 18-19 are rejected under 35 U.S.C. 112 for being dependent on claims 1 and 17. 

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (9,880,009) in view of Bell (2017/0069092).

	Regarding claim 1, Bell discloses an industrial vehicle (abstract, “industrial vehicle”) comprising a drive mechanism (abstract, “drive mechanism”), a steering mechanism (abstract, “steering mechanism”), a vehicle controller (abstract, “vehicle controller”), a camera (abstract, “camera”), and a navigation module (abstract, “navigation module”), wherein: 
	the camera is communicatively coupled to the navigation module (abstract, “camera is communicatively coupled to the navigation module”); 
	the vehicle controller is responsive to commands from the navigation module (abstract, “vehicle controller is responsive to commands from the navigation module”); 
	the drive mechanism and the steering mechanism are responsive to commands from the vehicle controller (abstract, “the drive mechanism and steering mechanism are responsive to commands from the vehicle controller”); 
	the camera is configured to capture an input image of a ceiling of a warehouse comprising one or more skylights, one or more ceiling lights one or more active targets, or combinations thereof(abstract, “camera is configured to capture an input image of a warehouse ceiling comprising elongated skylights .. and ceiling lights”); and 	
	the navigation module (col. 1, lines 60-61, “navigation module”) is configured to identify the one or more skylights, the one or more ceiling lights, the one or more active targets, or combinations thereof (col. 2, line 5-8, “the module .. to identify ceiling light candidates..”), by executing machine readable instructions to create a Gaussian scale space pyramid from the input image of the ceiling of the warehouse (col. 1, lines 60-63, “the navigation module may execute machine readable instructions to create Gaussian scale space pyramids from the input image  of the warehouse ceiling”), wherein the Gaussian scale space pyramid comprises a plurality of scale space images (col. 1, lines 63-64), calculate a trace of Hessian response for each scale space image of the plurality of scale space images within the Gaussian scale space pyramid (col. 1, lines 63-66, “Gaussian scale space pyramids comprises a plurality of scale space images.. calculates a determinant of Hessian response for each image with the Gaussian scale space pyramids”), build a trace of Hessian response pyramid based on the Gaussian scale space pyramid, build a candidate graph utilizing the trace of Hessian response pyramid (col. 1, lines 66-67, col. 2, lines 1-5, “build a determinant of Hessian response pyramid.. and a structure as the Gaussian scale space pyramid… calculates a trace of Hessian response for each image .. and build a trace of Hessian responose..), utilize the candidate graph to identify one or more candidates comprising one or more skylight candidates, one or more ceiling light candidates, one or more active target candidates, or combinations thereof, in the input image of the ceiling (col. 2, lines 5-10, “utilizes the determinant of Hessian response pyramid to identify ceiling light candidates in the input image of the warehouse ceiling”), subject the one or more candidates to candidate feature processing to identify a valid identification of the one or more candidates as the one or more 29Docket No. - CRNZ 1820 PA/40165-1620 skylights, the one or more ceiling lights, the one or more active targets, or combinations thereof, in the warehouse (col. 2, lines 10-14, “the ceiling light candidates are subjected to ceiling light candidate feature processing to identify valid ceiling lights in the warehouse, and skylight candidates are subjected to skylight candidate feature processing to identify valid skylight in the warehouse”), and send commands to the vehicle controller to navigate the industrial vehicle through the warehouse based upon the valid identification (col. 3, lines 5-9, claim 1, lines 7-10).
	Bell does not explicitly disclose, but Bell (2017/0069092) teaches multiscale coordinate graph. (¶0010, “The determinant response can be utilized for multiscale non-maximum suppression wherein local maxima are located within a window comprising scale and spatial dimensions”). 
	 Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the feature extraction of the industrial vehicle as disclosed by Bell, with the multiscale as taught by Bell (2017/0069092) in order to improve the fully automated guidance of moving items from one to another i.e. avoiding the manual guidance which is unsusceptible to human errors.
	Regarding claim 2, Bell discloses the navigation module executes the machine readable instructions to identify the valid identification of the one or more candidates as the one or more ceiling lights (col. 2, line 5-8, “the module .. to identify ceiling light candidates..”, col. 1, lines 60-63, “the navigation module may execute machine readable instructions to create Gaussian scale space pyramids from the input image  of the warehouse ceiling”); and the one or more ceiling lights comprise one or more rectangular ceiling lights characterized by different rates of image intensity change along longitudinal and transverse axial directions, one or more circular ceiling lights characterized by a symmetric rate of image intensity change, or combinations thereof (abstract,  “The camera is configured to capture an input image of a warehouse ceiling comprising elongated skylights characterized by different rates of image intensity change along longitudinal and transverse axial directions, and ceiling lights characterized by a circularly symmetric rate of image intensity change.”, col. 2, lines 5-15). 
	Regarding claim 3,  Bell discloses wherein the navigation module executes the machine readable instructions to: identify the valid identification of the one or more candidates as the one or more skylights, the one or more ceiling lights, and the one or more active targets (col. 2, line 5-8, “the module .. to identify ceiling light candidates..”, col. 1, lines 60-63, “the navigation module may execute machine readable instructions to create Gaussian scale space pyramids from the input image  of the warehouse ceiling”); identify the one or more skylights based on a recognition of different rates of image intensity change along longitudinal and transverse axial directions in the input image (abstract,  “The camera is configured to capture an input image of a warehouse ceiling comprising elongated skylights characterized by different rates of image intensity change along longitudinal and transverse axial directions, and ceiling lights characterized by a circularly symmetric rate of image intensity change.”, col. 2, lines 5-15). ; identify the one or more ceiling lights based on a recognition of a symmetric rate of image intensity change or by different rates of image intensity change along longitudinal and transverse axial directions in the input image (abstract, “elongated skylights characterized by different rates of image intensity change along longitudinal and transverse axial directions, and ceiling lights characterized by a circularly symmetric rate of image intensity change”); and identify the one or more active targets based on a recognition of a plurality of symmetric rates of intensity change within a threshold distance in the input image (abstract).  
	Regarding claim 6, Bell (2017/0069092) teaches Multiscale (¶0008), wherein the navigation module is further configured to execute machine readable instructions to: build the multiscale candidate graph based on each scale space image in the trace of Hessian response pyramid; utilize the multiscale candidate graph to identify the one or more candidates by generating one or more bounding boxes for each scale space image and thresholding each scale space image in the trace of Hessian response pyramid against a threshold value to utilize each scale space image at or above the threshold value (FIG. 12, ¶0048).  
	 Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the feature extraction of the industrial vehicle as disclosed by Bell, with the multiscale as taught by Bell (2017/0069092) in order to improve the fully automated guidance of moving items from one to another i.e. avoiding the manual guidance which is unsusceptible to human errors.
Regarding claim 8, Bell (2017/0069092) teaches wherein the navigation module is further configured to execute machine readable instructions to: generate one or more best fit candidates from the one or more candidates;  31Docket No. - CRNZ 1820 PA/40165-1620 input the one or more best fit candidates into a feature extraction function of the candidate feature processing to generate one or more candidate feature extractions; and utilize the one or more candidate feature extractions from the feature extraction function to identify the valid identification of the one or more candidates as the one or more skylights, the one or more ceiling lights, the one or more active targets, or combinations thereof (¶0048).  
	Regarding claim 9, Bell (2017/0069092 teaches wherein the one or more best fit candidates are categorized as the one or more candidates comprising the one or more skylight candidates, the one or more ceiling light candidates, the one or more active target candidates, or combinations thereof (¶0048).  
	Regarding claim 10, Bell (2017/0069092 teaches wherein the navigation module is further configured to execute machine readable instructions to: apply a merge and split candidates function to merge and split one or more bounding boxes associated with the one or more skylight candidates to generate one or more split bounding boxes when the one or more best fit candidates are categorized as the one or more skylight candidates; and extract one or more features from the one or more split bounding boxes to generate the one or more candidate feature extractions (¶0071).  
	Regarding claim 11, wherein the navigation module is further configured to execute machine readable instructions to filter the one or more best fit candidates when the one or more best fit candidates are categorized as the one or more ceiling light candidates.  
	Regarding claim 12, Bell discloses wherein the navigation module is further configured to execute machine readable instructions to filter the one or more best fit candidates to generate the one or more candidate feature extractions (col. 22, lines 39-40).  
	Regarding claim 13, Bell discloses wherein the navigation module is further configured to execute machine readable instructions to: generate one or more isolated light feature extractions from the one or more ceiling light candidates comprising one or more isolated light candidates; generate one or more skylight feature extractions from the one or more skylight candidates; and remove the one or more isolated light candidates comprising the one or more isolated light feature extraction that intersect with the one or more skylight feature extractions (col. 21, line 40-59, FIG. 20).  
	Regarding claim 14, Bell (2017/0069092 teaches wherein the navigation module is further configured to execute machine readable instructions to generate a feature candidate bounding box for each of the one or more candidates in the candidate feature processing (¶0048).  
	Regarding claim 15, Bell (2017/0069092 teaches wherein the navigation module is further configured to execute machine readable instructions to extract one or more features from each feature candidate bounding box (¶0048).    
	Regarding claim 16, Bell (2017/0069092 teaches wherein the navigation module is further configured to execute machine readable instructions to: generate feature coordinates of the one or more candidates based on the valid identification; and send commands to the vehicle controller to navigate the industrial vehicle through the warehouse based upon the valid identification and the feature coordinates (claim 1).

	Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 1.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (9,880,009) in view of Bell (2017/0069092) as applied to claim 1, and further in view of Ogasawara (2016/0063711).

	Regarding claim 4, Bell does not explicitly disclose, but Ogasawara teaches wherein the one or more active targets comprise one or more optical light emitting diode (LED) features (¶0085).  
	 Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the feature extraction of the industrial vehicle as disclosed by Bell, with the LED as taught by Ogasawara in order to enhance the image processing without increasing the number of cameras i.e. reducing the cost.
	Regarding claim 5, Ogasawara further teaches wherein the navigation module is further configured to execute machine readable instructions to detect one or more light features of varying brightness of the one or more candidates, one or more light features of varying size of the one or more candidates, or combinations thereof (¶0006).  
	 Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the feature extraction of the industrial vehicle as disclosed by Bell, with the detection of varying of brightness and sizes as taught by Ogasawara in order to enhance the image processing without increasing the number of cameras i.e. reducing the cost.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (9,880,009) in view of Bell (2017/0069092)  in view of Ogasawara (2016/0063711).

	Regarding claim 17, Bell discloses an industrial vehicle (abstract, “industrial vehicle”) comprising a drive mechanism (abstract, “drive mechanism”), a steering mechanism (abstract, “steering mechanism”), a vehicle controller (abstract, “vehicle controller”), a camera (abstract, “camera”), and a navigation module (abstract, “navigation module”), wherein: 
	the camera is communicatively coupled to the navigation module (abstract, “camera is communicatively coupled to the navigation module”); 
	the vehicle controller is responsive to commands from the navigation module (abstract, “vehicle controller is responsive to commands from the navigation module”); 
	the drive mechanism and the steering mechanism are responsive to commands from the vehicle controller (abstract, “the drive mechanism and steering mechanism are responsive to commands from the vehicle controller”); 
	the camera is configured to capture an input image of a ceiling of a warehouse comprising one or more skylights, one or more ceiling lights (abstract, “camera is configured to capture an input image of a warehouse ceiling comprising elongated skylights .. and ceiling lights”), one or more active targets, or combinations thereof; and 	
	the navigation module is configured to identify the one or more skylights, the one or more ceiling lights, the one or more active targets, or combinations thereof, by executing machine readable instructions to create a Gaussian scale space pyramid from the input image of the ceiling of the warehouse (col. 1, lines 60-63, “”), wherein the Gaussian scale space pyramid comprises a plurality of scale space images (col. 1, lines 63-64), calculate a trace of Hessian response for each scale space image of the plurality of scale space images within the Gaussian scale space pyramid (col. 1, lines 64-66),
	Bill discloses build a trace of Hessian response pyramid based on the Gaussian scale space pyramid (FIG. 5, FIG. 10); 
	Bell (2017) teaches utilize the trace of Hessian response pyramid to identify one or more candidates comprising one or more skylight candidates, one or more ceiling light candidates, and one or more active target candidates in the input image of the ceiling by generating one or more bounding boxes for each scale space image and thresholding each scale space image in the trace of Hessian response pyramid against a threshold value to utilize each scale space image at or above the threshold value (FIG. 12, ¶0048),  
	Bell disclose subject the one or more candidates to candidate feature processing to identify a valid identification of the one or more candidates as the one or more 29Docket No. - CRNZ 1820 PA/40165-1620 skylights, the one or more ceiling lights, the one or more active targets, or combinations thereof, in the warehouse (col. 2, lines 10-14), and send commands to the vehicle controller to navigate the industrial vehicle through the warehouse based upon the valid identification (col. 3, lines 5-9, claim 1, lines 7-10).
	Bell does not explicitly disclose but, Ogasawara teaches detect one or more light features of varying brightness of the one or more candidates, one or more light features of varying size of the one or more candidates, or combinations thereof (¶0006). 
	 Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the feature extraction of the industrial vehicle as disclosed by Bell, with the detection of varying of brightness and sizes as taught by Ogasawara in order to enhance the image processing without increasing the number of cameras i.e. reducing the cost.

Allowable Subject Matter
Claims 7, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Bell discloses images with large scale space, a gaussian blur which is a low pass filter so that images with more smoothing only retain coarse, large features. However, Bell discloses that the scale space construction might not involve sub-sampling. Furthermore, Bell in view of Bell (2017) does not explicitly disclose the plurality of scale space images comprises a range from a low value fine scale index to a high value coarse scale index comprising a value higher than the low value fine scale index; the navigation module builds the multiscale candidate graph by processing scale space images beginning from the high value coarse index to down to the low value fine scale index to build up inter-image graph edge connections between one or more graph nodes from each scale space image; and the one or more graph nodes are associated with one or more bounding boxes in each scale space image.  	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holtz (2018/0307941) teaches The method involves receiving (1002) sensor data indicative of multiple markers detected by a sensor on a vehicle located at multiple vehicle poses within an environment. A pose graph representing the vehicle poses and markers, is determined (1004). The pose graph is provided with multiple edges associated with a cost function representing a distance measurement between a matching marker detection at different vehicle poses (abstract).
Bell (2016/0090281) teaches The industrial vehicle (100) comprises a camera (102) that is communicatively coupled to the processors (104). The camera is mounted to the industrial vehicle and focused to a ceiling (112) of a warehouse (110) to capture an input image of ceiling lights (114) of the ceiling of the warehouse. The processors provide a centerline of a row of ceiling light features in the captured input image by extracting raw feature components belonging to a class of ceiling lights from the captured input image as classified ceiling light features (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667